



EXHIBIT 10.23


THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of September 22, 2017, is made by and among MAXIMUS,
INC., a Virginia corporation (the “Borrower”), the several banks and other
financial institutions and lenders party hereto (the “Lenders”), and SUNTRUST
BANK, in its capacity as administrative agent (the “Administrative Agent”) for
the Lenders (as defined in the Credit Agreement), as issuing bank (the “Issuing
Bank”) and as Swingline Lender (the “Swingline Lender”), and MAXIMUS FEDERAL
SERVICES, INC., a Virginia corporation (“MAXIMUS Federal”), MAXIMUS HUMAN
SERVICES, INC., a Virginia corporation (“MAXIMUS Human”), MAXIMUS HEALTH
SERVICES, INC., an Indiana corporation (“MAXIMUS Health”), PSI SERVICES HOLDING
INC., a Delaware corporation (“PSI Holding”), POLICY STUDIES INC., a Colorado
corporation (“PSI”), ACENTIA, LLC, a Maryland limited liability company
(“Acentia”), OPTIMOS, LLC, a Maryland limited liability company (“Optimos”),
2020 COMPANY, LLC, an Illinois limited liability company (“2020”), ITSOLUTIONS
NET GOVERNMENT SOLUTIONS, INC., a Maryland corporation (“ITSolutions Net
Government”), ITSOLUTIONS NET, INC., a Delaware corporation (“ITSolutions”),
INTERACTIVE TECHNOLOGY SOLUTIONS, LLC, a Maryland limited liability company
(“ITS”), and ITEQ HOLDING COMPANY, inc., a Maryland corporation (“ITEQ,” and
together with MAXIMUS Federal, MAXIMUS Human, MAXIMUS Health, PSI Holding, PSI,
Acentia, Optimos, 2020, ITSolutions Net Government, ITSolutions and ITS,
collectively, the “Subsidiary Loan Parties,” and individually, a “Subsidiary
Loan Party,” and together with the Borrower, collectively, the “Loan Parties,”
and individually, a “Loan Party”).
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Amended and Restated Revolving Credit Agreement, dated as of March 15, 2013,
by and among the Borrower, the Lenders and the Administrative Agent, as amended
by the First Amendment to Amended and Restated Revolving Credit Agreement, dated
as of March 9, 2015, by and among the Borrower, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent, as amended by
the Supplement and Joinder Agreement, dated as of March 9, 2015, by and among
the Borrower, the other Loan Parties party thereto, the Lenders party thereto
and the Administrative Agent, as amended by the Second Amendment to Amended and
Restated Revolving Credit Agreement, dated as of October 23, 2015, by and among
the Borrower, the other Loan Parties party thereto, the Lenders party thereto
and the Administrative Agent (as further amended, supplemented, amended and
restated or otherwise modified through the date hereof, the “Credit Agreement”).
Capitalized terms defined in the Credit Agreement and undefined herein shall
have the same defined meanings when such terms are used in this Amendment;
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement as set forth below; and
WHEREAS, the Administrative Agent and the Lenders have agreed to do so, subject
to the terms and conditions of this Amendment;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
AGREEMENT
1.
Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein.

2.Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)Section 1.1 of the Credit Agreement is amended to add the following
definitions, to appear in their appropriate alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.





--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Permitted Sale Leaseback” means any Sale Leaseback consummated by Borrower or
any of its Subsidiaries; provided, that (a) no Event of Default shall exist
immediately prior to, or after, giving effect to such Sale Leaseback, (b) the
aggregate amount of Indebtedness secured by all Sale Leasebacks at any time does
not exceed $40,000,000, and (c) either (i) the subject asset was acquired before
the Third Amendment Effective Date and is listed in Appendix C to the Third
Amendment or (ii) (x) the subject asset was acquired after the Third Amendment
Effective Date and (y) the Indebtedness is incurred prior to or within 360 days
after the acquisition or the completion of such subject asset.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which Borrower or any of its Subsidiaries (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.
“Specified Event of Default” means an Event of Default occurring under clause
(a), (h), (i) or (j) of Section 8.1 or under clause (d) of Section 8.1 with
respect to a breach of a covenant in Section 6 or 7 of this Agreement.
“Third Amendment” shall mean the Third Amendment to Amended and Restated
Revolving Credit Agreement, dated as of September 22, 2017, by and among the
Borrower, the other Loan Parties party thereto, the Lenders party thereto and
the Administrative Agent.
“Third Amendment Effective Date” shall mean the Third Amendment Effective Date
(as such term is defined in the Third Amendment).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member





--------------------------------------------------------------------------------





Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)Schedule I to the Credit Agreement is amended to read in its entirety as set
forth in Appendix A attached hereto and made a part hereof.
(c)The last sentence of the definition of “Applicable Margin” set forth in
Section 1.1 of the Credit Agreement is amended to read in its entirety as
follows:
Notwithstanding the foregoing, the Applicable Margin from the Third Amendment
Effective Date until the financial statements and Compliance Certificate for the
Fiscal Quarter ending September 30, 2017, are required to be delivered shall be
at Level I as set forth on Schedule I.
(d)The last sentence of the definition of “Applicable Percentage” set forth in
Section 1.1 of the Credit Agreement is amended to read in its entirety as
follows:
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Third Amendment Effective Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending September 30, 2017, are
required to be delivered shall be at Level I as set forth on Schedule I.
(e)The first sentence of the definition of “Defaulting Lender” set forth in
Section 1.1 of the Credit Agreement is amended to delete the word “or” appearing
before clause (d), add the following clause (e) to appear in proper alphabetical
order and to immediately precede the proviso to such sentence:
, or (e) become the subject of a Bail-in Action
(f)The definition of “Fee Letter” set forth in Section 1.1 of the Credit
Agreement and the usages of such term in the Credit Agreement are amended to
include a reference to that certain fee letter, dated as of July 20, 2017,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower on July 20, 2017.
(g)Schedule II to the Credit Agreement is amended to read in its entirety as set
forth in Appendix B attached hereto and made a part hereof.
(h)The definition of “Revolving Commitment Termination Date” contained in
Section 1.1 of the Credit Agreement is amended to read in its entirety as
follows:
“Revolving Commitment Termination Date” shall mean the earliest of (i) September
22, 2022, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.9 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
(i)Section 2.14(c) of the Credit Agreement is amended to read in its entirety as
follows:
(c)    At the option of the Required Lenders, while a Specified Event of Default
exists (or automatically after acceleration), the Borrower shall pay interest
(“Default Interest”) with respect to all Eurocurrency Loans at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period plus any Mandatory Cost,
and thereafter, and with respect to all Index Rate Loans and Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at an all-in rate in effect for Base Rate Loans, plus an additional 2%
per annum.
(j)The second sentence of Section 2.27(c) of the Credit Agreement is amended to
read in its entirety as follows:
Subject to Section 10.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(k)Section 5.8 of the Credit Agreement is amended to add the following to the
end of such Section:
If at any time any owned real property is pledged as Collateral and such real
property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a "special flood hazard area" and flood
insurance coverage is available under the National Flood Insurance Program, the
applicable Loan Party (A) has obtained and will maintain, if available, flood





--------------------------------------------------------------------------------





hazard on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994, the Federal Flood Disaster Protection Act and
rules and regulations promulgated thereunder or as otherwise required by the
Administrative Agent or any Lender, (B) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof and (C) furnish to the
Administrative Agent prompt written notice of any re-designation of any such
real property into or out of a special flood hazard area.
(l)Section 5.12 of the Credit Agreement is amended to add the following to the
end of such Section:
Notwithstanding anything herein to the contrary, if at any time real property is
required to be pledged as Collateral, the applicable Loan Party shall not
deliver, and the Administrative Agent shall not enter into, accept or record,
any mortgage, deed of trust or like instrument in respect of such real property
until (1) the date that occurs 45 days after the Administrative Agent has
delivered to the Lenders the following documents in respect of such real
property: (i) a completed flood zone determination from a third party vendor;
(ii) if such real property is located in a "special flood hazard area", (A) a
notification to the applicable Loan Party of that fact and (if applicable)
notification to the applicable Loan Party that flood insurance coverage is not
available under the National Flood Insurance Program because the community does
not participate in the National Flood Insurance Program and (B) evidence of the
receipt by the applicable Loan Party of such notice(s); and (iii) if such notice
is required to be provided to the Loan Party and flood insurance is available
under the National Flood Insurance Program in the community in which such real
property is located, evidence of flood insurance in such form, on such terms and
in such amounts as required by The National Flood Insurance Reform Act of 1994,
the Federal Flood Disaster Protection Act and rules and regulations promulgated
thereunder or as otherwise required by the Administrative Agent or any Lender
and (2) the Administrative Agent shall have received written confirmation from
each Lender that flood insurance due diligence and flood insurance compliance
has been completed by such Lender (such written confirmation not to be
unreasonably conditioned, withheld or delayed).
(m)Section 6.1 of the Credit Agreement is amended to read in its entirety as
follows:
Section 6.1.    Leverage Ratio. The Borrower will maintain, as of the end of
each Fiscal Quarter, commencing with the Fiscal Quarter ending September 30,
2017, a Leverage Ratio of not greater than 3.25:1; provided, however, the
foregoing threshold shall be 3.75:1.00 for any fiscal quarter during which a
Permitted Acquisition has been consummated (a “Trigger Quarter”), and for the
next two succeeding fiscal quarters; provided, further, however, that the
threshold shall return to 3.25:1 no later than the third fiscal quarter after
such Trigger Quarter.
(n)Section 7.1(c) of the Credit Agreement is amended to read in its entirety as
follows:
(c)    (i) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or Permitted Refinancings thereof; provided
further, that the aggregate principal amount of such Indebtedness does not
exceed $25,000,000 at any time outstanding and (ii) Indebtedness of the Borrower
or any Subsidiary arising out of Permitted Sale Leasebacks, including Capital
Lease Obligations;
(o)Clause (iii) of Section 7.5 of the Credit Agreement is amended to read in its
entirety as follows:
(iii) other Restricted Payments made by the Borrower, provided, that such other
Restricted Payments may only be made if either at the time of declaration or
payment (x) no Default or Event of Default has occurred and is continuing and
(y) after giving pro forma effect to such Restricted Payment and the incurrence
of any Indebtedness in connection therewith, the Borrower would be in compliance
with the financial covenants set forth in Sections 6.1 and 6.2 and
(p)Clause (ii) of Section 7.6(d) of the Credit Agreement is amended to read in
its entirety as follows:
(ii) a Permitted Sale Leaseback;
(q)Section 7.9 of the Credit Agreement is amended to read in its entirety as
follows:





--------------------------------------------------------------------------------





Section 7.9.    Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any Sale Leaseback, except a
Permitted Sale Leaseback.
(r)Section 10.1(a) of the Credit Agreement is amended to change the address for
notices to the Administrative to read as follows:


To the Administrative Agent:        SunTrust Bank
3333 Peachtree Rd, NE, 8th Floor
Atlanta, GA 30326
Attention:    Shannon A. Offen
Director
Telecopy Number: (404) 439-7470


(s)Section 10.17 is hereby added to the Credit Agreement, to appear in proper
numerical order, and to read as follows:
Section 10.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(t)Section 10.18 is hereby added to the Credit Agreement, to appear in proper
numerical order, and to read as follows:
Section 10.18. MIRE Events. Each of the parties hereto acknowledges and agrees
that, if any real property is Collateral at such time, any increase, extension
or renewal of any of the Commitments or Loans (excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Revolving Loans or Swingline
Loans or (iii) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon): (1) the prior delivery of all flood zone
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such real property
sufficient to evidence compliance with The National Flood Insurance Reform Act
of 1994, the Federal Flood Disaster Protection Act and rules and regulations
promulgated thereunder or as otherwise required by the Administrative Agent or
any Lender and (2) the Administrative Agent shall have received written
confirmation from each Lender that flood insurance due diligence and flood
insurance compliance has been completed by such Lender (such written
confirmation not to be unreasonably withheld, conditioned or delayed).
(u)Except as specifically modified by this Amendment, the terms and provisions
of the Credit Agreement are ratified and confirmed by the parties hereto and
remain in full force and effect.
(v)Each of the Borrower, the other Loan Parties, the Administrative Agent and
each Lender agrees that, as of and after the Third Amendment Effective Date (as
hereinafter defined), each reference in the Loan





--------------------------------------------------------------------------------





Documents to the Credit Agreement shall be deemed to be a reference to the
Credit Agreement as amended hereby.
3.Effectiveness of Amendment. This Amendment and the amendments contained herein
shall become effective on the date (the “Third Amendment Effective Date”) when
each of the conditions set forth below shall have been fulfilled to the
satisfaction of the Administrative Agent:
(a)The Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of the Borrower, the other Loan Parties,
the Administrative Agent and the Lenders party hereto (all of the foregoing,
collectively, the “Modification Documents”).
(b)Before and after giving effect to this Amendment, no event shall have
occurred and be continuing that constitutes an Event of Default, or that would
constitute an Event of Default but for the requirement that notice be given or
that a period of time elapse, or both.
(c)Before and after giving effect to this Amendment, all representations and
warranties of the Borrower contained in the Credit Agreement, and all
representations and warranties of each other Loan Party in each Loan Document to
which it is a party, shall be true and correct at the Third Amendment Effective
Date as if made on and as of such Third Amendment Effective Date, or, to the
extent such representations or warranties are expressly stated to be made as of
a particular date, such representations and warranties are true and correct as
of such date.
(d)The Borrower shall have delivered to the Administrative Agent (1) either
certified copies of any amendments to the articles or certificate of
incorporation, formation or organization, bylaws, partnership certificate or
operating agreement of the Borrower and each other Loan Party since the date of
the Credit Agreement or, as applicable, the joinder of a Loan Party to the Loan
Documents or a certificate that the organizational documents of the Borrower or
such Loan Party have not changed since such date, (2) a certificate of
incumbency for the officers or other authorized agents, members or partners of
the Borrower and each other Loan Party executing this Amendment, the other
Modification Documents and the other Loan Documents related hereto and (3) such
additional supporting documents as the Administrative Agent or counsel for the
Administrative Agent reasonably may request.
(e)The Administrative Agent (or its counsel) shall have received a favorable
written opinion of Winston & Strawn LLP, special counsel to the Loan Parties,
and favorable written opinions of local counsel to the Loan Parties, in each
case, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, this Amendment, the other
Modification Documents and the other documents required hereby and the
transactions contemplated herein and therein as the Administrative Agent shall
reasonably request.
(f)The Administrative Agent (or its counsel) shall have received the results of
a search of the Uniform Commercial Code filings (or equivalent filings) made
with respect to the Loan Parties in the states (or other jurisdictions) of
formation of such Persons, and in which the chief executive office of each such
Person is located and in the other jurisdictions reasonably requested by the
Administrative Agent, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted by Section 7.2 of
the Credit Agreement or have been or will be contemporaneously released or
terminated.
(g)No change shall have occurred which has had or could reasonably be expected
to have a Material Adverse Effect.
(h)All documents delivered pursuant to this Amendment and the other Modification
Documents must be of form and substance satisfactory to the Administrative Agent
and its counsel, and all legal matters incident to this Amendment and the other
Modification Documents must be satisfactory to the Administrative Agent’s
counsel.
(i)Payment by the Borrower in immediately available funds of the fees agreed to
in the Fee Letter and the fees and expenses required to be paid by Section 10 of
this Amendment.
(j)Intentionally deleted.
4.Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrower and each other Loan Party acknowledges and agrees that this Amendment
and the other Modification Documents only amend the terms of the Credit
Agreement and the other Loan Documents and does not constitute a novation, and
each of the Borrower and each other Loan Party ratifies and confirms the terms
and provisions of, and its obligations under, the Credit Agreement and the other
Loan Documents in all respects. Each of the Borrower and each other Loan Party
acknowledges and agrees that each reference in the Loan Documents to any
particular Loan Document shall be deemed to be a reference to such Loan Document
as amended by this Amendment and the other Modification Documents. To the extent
of a conflict between the terms of any Loan Document and the terms of this
Amendment, the terms of this Amendment shall control.
5.No Implied Waivers. Each of the Borrower and each other Loan Party
acknowledges and agrees that the amendments contained herein and the other
Modification Documents shall not constitute a waiver, express or implied, of any
Default, Event of Default, covenant, term or provision of the Credit Agreement
or any of the other Loan Documents, nor shall they create any obligation,
express or implied, on the part of the Administrative Agent or





--------------------------------------------------------------------------------





any other Lender to waive, or to consent to any amendment of, any existing or
future Default, Event of Default or violation of any covenant, term or provision
of the Credit Agreement or any of the other Loan Documents. The Administrative
Agent and the Lenders shall be entitled to require strict compliance by the
Borrower and the other Loan Parties with the Credit Agreement and each of the
other Loan Documents, and nothing herein shall be deemed to establish a course
of action or a course of dealing with respect to requests by the Borrower or any
other Loan Party for waivers or amendments of any Default, Event of Default,
covenant, term or provision of the Credit Agreement or any of the other Loan
Documents.
6.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent and their respective successors and assigns.
7.No Further Amendments. Nothing in this Amendment, the other Modification
Documents or any prior amendment to the Loan Documents shall require the
Administrative Agent or any Lender to grant any further amendments to the terms
of the Loan Documents. Each of the Borrower and each other Loan Party
acknowledges and agrees that there are no defenses, counterclaims or setoffs
against any of their respective obligations under the Loan Documents.
8.Representations and Warranties. All representations and warranties made by the
Borrower and each other Loan Party in the Loan Documents are incorporated by
reference in this Amendment and are deemed to have been repeated as of the date
of this Amendment with the same force and effect as if set forth in this
Amendment, except that any representation or warranty relating to any financial
statements shall be deemed to be applicable to the financial statements most
recently delivered to the Administrative Agent in accordance with the provisions
of the Loan Documents, and, to the extent such representations or warranties are
expressly stated to be made as of a particular date, such representations and
warranties are true and correct as of such date. Each of the Borrower and each
other Loan Party represents and warrants to the Administrative Agent, the
Lenders and the Issuing Bank that, after giving effect to the terms of this
Amendment and the other Modification Documents, no Default has occurred and been
continuing.
9.Intentionally Deleted.
10.Fees and Expenses. The Borrower agrees to pay all reasonable, out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the preparation and administration
of this Amendment and the other Modification Documents.
11.Severability. Any provision of this Amendment held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
12.Governing Law. This Amendment shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of New York. THIS AMENDMENT WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
13.Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by telecopy or
by email, in pdf format), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signatures of the
persons required to bind any party, appear on more than one counterpart.
14.Arrangers and Documentation Agents. Each of SunTrust Robinson Humphrey, Inc.,
and Bank of America, N.A., shall have the title “Joint Lead Arranger,” subject
to the provisions of Section 9.10 of the Credit Agreement, and references in the
Credit Agreement to “Arranger” shall be deemed to refer to each of such Persons.
Each of HSBC Bank USA, N.A., and TD Bank, N.A., shall have the title
“Documentation Agent,” subject to the provisions of Section 9.10 of the Credit
Agreement.
15.Release. In accordance with Section 5.11 of the Credit Agreement, the
Borrower has provided a written request to the Administrative Agent to release
each of ITSOLUTIONS NET HOLDING CORP., a Delaware corporation, OPTIMUS
CORPORATION, a Virginia corporation, and AVIEL SYSTEMS, INC., a Virginia
corporation (collectively, the “Released Subsidiaries”), as a Subsidiary Loan
Party under the Credit Agreement as each no longer qualifies as a Material
Subsidiary. The Administrative Agent and the Lenders hereby release the Released
Subsidiaries from their obligations under the Credit Agreement and agree that
the Released Subsidiaries are no longer Subsidiary Loan Parties under the Credit
Agreement.
[SIGNATURES ON FOLLOWING PAGES]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Revolving Credit Agreement to be duly executed by their
respective duly authorized representatives all as of the day and year first
above written.
BORROWER:
MAXIMUS, INC., a Virginia corporation
By:    /S/ Richard J. Nadeau
Name:    Richard J. Nadeau
Title:    CFO


SUBSIDIARY LOAN PARTIES:
MAXIMUS FEDERAL SERVICES, INC., a Virginia corporation


By:    /S/ Thomas D. Romeo
Name:    Thomas D. Romeo
Title:    President


MAXIMUS HUMAN SERVICES, INC., a Virginia corporation
By:    /S/ David R. Francis
Name:    David R. Francis
Title:    Secretary


MAXIMUS HEALTH SERVICES, INC., an Indiana corporation
By:    /S/ David R. Francis
Name:    David R. Francis
Title:    Secretary


[SIGNATURES CONTINUE ON FOLLOWING PAGES]







--------------------------------------------------------------------------------







PSI SERVICES HOLDING INC., a Delaware corporation
By:    /S/ Ilene R. Baylinson
Name:    Ilene R. Baylinson
Title:    VP and Secretary


POLICY STUDIES INC., a Colorado corporation
By:    /S/ David R. Francis
Name:    David R. Francis
Title:    Secretary


ACENTIA, LLC, a Maryland limited liability company


By:    /S/ Richard J. Nadeau
Name:    Richard J. Nadeau
Title:    Treasurer and Secretary
 
OPTIMOS, LLC, a Maryland limited liability company


By:    /S/ Richard J. Nadeau
Name:    Richard J. Nadeau
Title:    Treasurer and Secretary




[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------









2020 COMPANY, LLC, an Illinois limited liability company
By:    /S/ Richard J. Nadeau
Name:    Richard J. Nadeau
Title:    Treasurer and Secretary


ITSOLUTIONS NET GOVERNMENT SOLUTIONS, INC., a Maryland corporation


By:    /S/ Richard J. Nadeau
Name:    Richard J. Nadeau
Title:    Treasurer and Secretary
 
ITSOLUTIONS NET, INC., a Delaware corporation


By:    /S/ Richard J. Nadeau
Name:    Richard J. Nadeau
Title:    Treasurer and Secretary


INTERACTIVE TECHNOLOGY SOLUTIONS, LLC, a Maryland limited liability company


By:    /S/ Richard J. Nadeau
Name:    Richard J. Nadeau
Title:    Treasurer and Secretary
 
ITEQ HOLDING COMPANY, inc., a Maryland corporation


By:    /S/ Richard J. Nadeau
Name:    Richard J. Nadeau
Title:    Treasurer and Secretary


[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT:


SUNTRUST BANK
as Administrative Agent, as Issuing Bank and as Swingline Lender
By:    /S/ Anika Kirs
Name:    Anika Kirs
Title:    Vice President


LENDERS:


SUNTRUST BANK
as Lender
By:    /S/ Anika Kirs
Name:    Anika Kirs
Title:    Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
as Lender
By:    /S/ Enyinnaya Ukachi
Name:    Enyinnaya Ukachi
Title:    Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------









HSBC BANK USA, N.A.
as Lender
By:    /S/ Peter Martin
Name:    Peter Martin
Title:    Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------







TD BANK, N.A.
as Lender
By:    /S/ Uk-Sun Kim
Name:    Uk-Sun Kim
Title:    Senior Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY
as Lender
By:    /S/ John K. Perez
Name:    John K. Perez
Title:    Senior Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------







FIFTH THIRD BANK
as Lender
By:    /S/ Tamara M. Dowd
Name:    Tamara M. Dowd
Title:    Director




[SIGNATURES CONTINUE ON FOLLOWING PAGES]







--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Lender
By:    /S/ Anthony Galea
Name:    Anthony Galea
Title:    Executive Director




[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
as Lender
By:    /S/ Mark Irey
Name:    Mark Irey
Title:    Vice President




[SIGNATURES CONTINUE ON FOLLOWING PAGES]





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lender
By:    /S/ Nathan R. Rantala
Name:    Nathan R. Rantala
Title:    Managing Director




[SIGNATURES CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------





CITIZENS BANK OF PENNSYLVANIA
as Lender
By:    /S/ Peggy Sanders
Name:    Peggy Sanders
Title:    Sr. Vice President







--------------------------------------------------------------------------------





Appendix A
Schedule I
APPLICABLE MARGIN FOR THE REVOLVING LOANS AND
APPLICABLE PERCENTAGE




Pricing
Level
Leverage Ratio
Applicable Margin for Eurocurrency Revolving Loans and Index Rate Revolving
Loans
Applicable Margin for Base Rate Revolving Loans
Applicable Percentage for Commitment Fee
I
Less than 1.00:1
1.000% per annum
0.000% per annum
0.125% per annum
II
Greater than or equal to 1.00:1.00 but less than 1.50:1.00
1.250% per annum
0.250% per annum
0.175% per annum
III
Greater than or equal to 1.50:1.00 but less than 2.00:1.00
1.375% per annum
0.375% per annum
0.200% per annum
IV
Greater than or equal to 2.00:1.00 but less than 2.50:1.00
1.500% per annum
0.500% per annum
0.225% per annum
V
Greater than or equal to 2.50:1.00
1.750% per annum
0.750% per annum
0.275% per annum






--------------------------------------------------------------------------------





Appendix B
Schedule II
REVOLVING COMMITMENT AMOUNTS


Lender
Revolving Commitment Amount
SunTrust Bank
$70,000,000
Bank of America, N.A.
$60,000,000
HSBC Bank USA, N.A.
$50,000,000
TD Bank, N.A.
$50,000,000
Branch Banking and Trust Company
$30,000,000
Fifth Third Bank
$30,000,000
JPMorgan Chase Bank, N.A.
$30,000,000
U.S. Bank National Association
$30,000,000
Wells Fargo Bank, National Association
$30,000,000
Citizens Bank of Pennsylvania
$20,000,000
Totals
$400,000,000



    







--------------------------------------------------------------------------------





Appendix C
Existing Permitted Sale Leasebacks









